Citation Nr: 0634852	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 until August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico. 

The Board first considered this appeal in October 2004 and 
reopened the claim for benefits for entitlement to service 
connection for a lumbar spine disorder and remanded the 
claims of entitlement to service connection for a lumbar 
spine disorder and a right knee disorder and the claim for 
entitlement to an increased rating evaluation for a right 
ankle fracture for additional development.  The RO/Appeals 
Management Center (AMC) completed all of the requested 
development.  The RO granted service connection for this 
condition by a rating decision dated in September 2005.  This 
represents a complete grant of the benefits sought on appeal 
and therefore the issue of service connection for a lumbar 
spine disorder is not presently before the Board.  The RO 
continued the denial of benefits sought for the veteran's 
claims for service connection for a right knee disorder and 
for an increased evaluation for a right ankle fracture.  As 
such, these matters are properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The right ankle does not demonstrate marked limitation of 
motion.

2.  The right ankle does not demonstrate moderate recurrent 
subluxation or lateral instability. 

3.  A right knee condition was not incurred in service and is 
not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right ankle condition have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Codes 5257, 
5271 (2006).

2.  The criteria for a grant of service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in December 2000, September 2001 and November 
2004.  

The December 2000 letter advised the veteran of the change in 
legislation altering VA's duties of notification and 
assistance.  The RO advised the veteran that they received a 
report from R.A.S., M.D. and two statements in support of the 
claim.  The RO informed the veteran that the service medical 
records, rating decisions dated in August 1980 and January 
1983, a VA medical center examination of the spine, and a VA 
medical center examination of the joints were associated with 
the claims file.  The RO requested copies of treatment 
records from Dr. A. or a medical authorization so VA could 
obtain the records.  The veteran was advised that he should 
submit any additional evidence which may substantiate the 
claims.  

The September 2001 letter advised the veteran that the RO 
requested records from R.A.S. but had not yet received them.  
The RO asked the veteran to contact the provider and have the 
provider send the records as soon as possible.  The RO also 
indicated it requested records from the VA outpatient 
treatment center in Ponce.  

The November 2004 letter advised the veteran that his appeal 
had been remanded and the AMC was developing additional 
evidence in connection with his claims for service connection 
for a lumbar spine disorder, a right knee disorder and his 
claim for an increased rating evaluation for residuals of a 
right ankle fracture.  The letter explained that VA would 
make reasonable efforts to assist the veteran obtain relevant 
evidence, including medical records, employment records and 
Federal agency records.  The AMC requested any additional 
evidence in the veteran's possession which was not already 
associated with the claims file.  Medical authorizations were 
enclosed so VA could assist in obtaining private medical 
records.  The AMC advised the veteran that he was scheduled 
for an examination.  The letter listed the evidence received 
and associated with the claims file and enclosed an 
explanation of what the evidence must show to substantiate a 
claim for service connection and to establish entitlement to 
an increased rating evaluation.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if an increased evaluation was awarded.  Although 
the RO did not advise the veteran of such information, 
because the claims are being denied, no disability rating or 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  
Additionally, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Increased Rating Claim

The RO granted service connection for a right ankle condition 
in August 1980.  At that time, a noncompensable rating was 
assigned under Diagnostic Codes 5299 and 5270.  The veteran 
applied for an increased rating in June 1999.  The RO granted 
an increased rating evaluation of 10 percent under Diagnostic 
Code 5257 in a December 1999 rating decision.  The veteran 
contends his condition has worsened and seeks an evaluation 
in excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's ankle was evaluated under Diagnostic Code 5257.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is for assignment for a slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
evaluation is for assignment for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  

Since the veteran has residuals of a right ankle condition, 
however, evaluation under Diagnostic Code 5271, for 
limitation of motion of the ankle would also be appropriate.  
Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion.  
Normal ankle dorsiflexion is from 0 degrees to 20 degrees, 
and normal ankle plantar flexion is from 0 degrees to 45 
degrees. See 38 C.F.R. § 4.71, Plate II.  The veteran's pain, 
swelling, weakness, and excess fatigability must also be 
considered when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A private physician reviewed the veteran's file and provided 
an opinion in March 2000.  The physician indicated that the 
veteran's record documented treatment for a left ankle sprain 
during service.  Service records referred to a cast which was 
removed at the end of January 1968.  At that time, the leg 
was described as having swelling of the medial malleolus.  
However, the physician noted the x-rays performed in 
conjunction with the injury were of the right ankle and it 
could therefore be assumed that the injury was to the right 
ankle.  This appears to be substantiated by the record, 
because there is no other evidence suggestive of a left ankle 
fracture in service.

The veteran complained of pain in the back, legs, ankle and 
feet.  He reported recurrent falls and stated he used a 
crutch for ambulation.  Clinical findings in March 2000 
revealed the ankle had discomfort to palpation on the lateral 
aspect.  Swelling of the joint and laxity mediolaterally was 
also noted.  Dorsiflexion was found to 15 degrees and plantar 
flexion was found to 50 degrees with pain.  A bony deformity 
of the right ankle was described.  The diagnostic impression 
was osteoarthritis of the ankle, status post right ankle 
fracture with residual deformity and weakness.  The physician 
recommended reassessment of the right ankle condition because 
of the progressive deterioration in the right ankle and right 
knee.

The veteran was afforded a VA examination in July 2000 to 
assess the presence and severity of the right ankle fracture 
and right knee disorder.  The veteran described a moderate 
amount of right ankle pain in the lateral and medial aspect 
that was associated with numbness and tingling in the right 
foot.  The veteran also reported frequent swelling of the 
ankle.  The veteran treated with a private rheumatologist and 
took anti-inflammatory medications.  The veteran reported 
more than 12 occasions of severe pain of the right knee and 
ankle.  The veteran used a right ankle brace and right knee 
brace.  He indicated the ankle braces were not always 
effective as he removed the braces if there was swelling.  
There was no history of surgeries.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran complained 
of pain and swelling of the ankle.  

Range of motion of the ankle revealed dorsiflexion to 15 
degrees and plantar flexion to 45 degrees.  No pain on range 
of motion was noted.  The examiner described a prominent 
lateral malleolus with non-disabling tenderness to palpation.  
The examiner related he was unable to check for patellar 
grinding and crepitus due to low pack pain upon manipulation 
of the knee.  A normal gait cycle was reported.  There was no 
anklyosis, no leg discrepancy, no constitutional signs for 
inflammatory arthritis and no prosthesis.  The diagnosis 
included the finding that there was no significant 
osteoarthritis of the right knee by x-rays dated in July 
2000.  

The veteran underwent a VA examination in January 2005.  The 
examiner noted the veteran's complaints of pain that was 
accompanied by weakness, stiffness, occasional swelling, 
give-away sensation, fatigability and lack of endurance on 
ambulation.  The veteran rated the pain as a 6 or 7 out of 10 
and reported periods of flare-ups which he rated as 10 out of 
10.  The veteran related the flare ups occurred on a weekly 
basis and last for approximately two to three hours.  
Precipitating factors included prolonged ambulation and 
cloudy and rainy days.  The pain was alleviated by 
medication, ice pads or heating pads and elevation of the 
leg. The veteran denied additional limitation of motion due 
to flare ups.  The veteran ambulated with a Canadian crutch.  
The veteran denied surgery or further injuries.  He denied 
episodes of dislocation or recurrent subluxation.  There were 
no constitutional symptoms.  The veteran was described as 
being moderately independent in self-care but required 
assistance for dressing lowers.  The veteran stated the main 
factor limiting his independence was his lumbosacral pain and 
not the ankle pain.  

However clinical findings in January 2005 do not support the 
veteran's account of the severity of his disorder.  These 
revealed dorsiflexion in the right ankle from 0-20 degrees, 
with pain from 0-20 degrees.  Plantar flexion was found from 
0-35 degrees, painful in the last 20 degrees.  There was no 
varus or valgus angulation of the os calcis.  There was no 
swelling at the perimalleolar area.  There was tenderness 
upon palpation of the medial malleoli in the right leg.  The 
veteran could not stand on his heels or toes due to pain.  
The ankle showed no evidence of edema, effusion, redness or 
heat.  There was no breakdown or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  There was no 
anklyosis or leg discrepancies.  There were no constitutional 
signs of inflammatory arthritis.  There was no prosthesis.  
The concluding diagnosis was status post right ankle sprain, 
status post right ankle fracture and right ankle degenerative 
changes.  The examiner commented that the veteran was limited 
by pain in his ambulation and range of motion but indicated 
there was no evidence of fatigability or in coordination.  

X-rays of the right ankle performed in connection with the VA 
examination revealed the bone density appeared preserved.  
There were no acute fractures or dislocations.  Joint spaces 
were preserved.  Mild subchondral sclerosis at the distal 
tibia was noted with small anterior and posterior osteophytes 
suggesting mild degenerative changes.  Enthesopathic changes 
were seen at the insertion site of the Achilles tendon.  An 
inferior calcaneal spur was noted.  The impression was mild 
degenerative changes and a calcaneal spur.  

Examining the record as a whole reveals there are subjective 
complaints of pain and clinical findings of some limitation 
of motion, tenderness to palpitation and mild degenerative 
changes as viewed by x-ray.  Given the function remaining in 
the veteran's right ankle, the limitation of motion in the 
veteran's right ankle more nearly approximates the criteria 
for moderate limitation of motion.  The veteran's complaints 
of pain and weakness on use have been considered, but there 
is no persuasive evidence that there is any additional 
functional loss due to pain, fatigue, weakness or 
incoordination to such a degree to result in more than 
moderate limitation of motion of the ankle.  In fact, during 
the January 2005 VA examination, the veteran attributed his 
limitation in independence to his lumbosacral pain and not 
his ankle pain.  The veteran also reported flare ups did not 
result in additional limitation of motion.  Therefore, the 
veteran's right ankle condition is that of moderate 
limitation of motion, and an increased evaluation under 
Diagnostic Code 5271 is not warranted.  

The Board has considered rating the veteran's disability 
under the provisions for the application of other ankle 
codes.  As there is no evidence of ankylosis, however, 
neither Diagnostic Code 5270, pursuant to which the severity 
of ankle ankylosis is evaluated, nor Diagnostic Code 5272, 
pursuant to which the severity of subtalar or talar joint 
ankylosis is evaluated, is appropriate.  Similarly, as there 
is no evidence of malunion of the os calcis or astragalus, as 
contemplated by Diagnostic Code 5273, or astragalectomy, as 
contemplated under Diagnostic Code 5274, a rating under these 
codes is not appropriate.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for residuals of a fracture 
to the right ankle.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Service Connection Claim

The veteran seeks service connection for a right knee 
disorder.  He alleged that the knee disorder was caused by 
the same inservice injury that caused the right ankle 
fracture.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The veteran's right knee disorder was diagnosed by x-rays 
dated in July 2000 which found minimal spurring of the 
superior aspect of the right patella.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records do not reflect any complaints, 
treatment or diagnoses of a knee disorder.  While the service 
medical records reflect the veteran's injury to the right 
ankle, none of these records report any knee pain in 
connection with the injury.  The August 1968 examination 
conducted in connection with the veteran's separation from 
service reported no abnormalities of the lower extremities or 
the musculoskeletal system.  Nor did the August 1968 report 
of medical history completed by the veteran reflect any 
history of arthritis, bone joint or other deformity or trick 
or locked knee.  

There is also no evidence of continuity of symptomatology.  
The first indication of a knee disorder is a medical record 
noting pain in the medial aspects of both knees dated in June 
1980 (i.e. approximately 12 years from the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
This gap in evidence also illustrates the knee disorder did 
not manifest to a compensable degree within one year after 
separation from service and therefore service connection on a 
presumptive basis is not warranted.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.303, 3.304.

Even if there was an inservice incurrence, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the treatment records relates the spurring of the 
knee to service.  

The medical evidence of record which describes the right knee 
disorder in detail includes the March 2000 private medical 
report and the July 2000 VA examination.  While other 
evidence of record reflects complaints and treatment for 
pain, these records were generated with the purpose of 
recording medical treatment for symptoms and not towards 
ascertaining a diagnosis or its etiology.  The former form of 
examination and its attendant focus would necessarily be more 
probative of this inquiry.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997)(observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

The veteran submitted lay statements in connection with his 
claim.  A November 1979 letter from L.R.M., a serviceman, 
indicated that the veteran was injured after jumping from a 
truck while on ambush patrol duty.  Mr. M. reported the 
veteran was carrying heavy equipment at that time.  Mr. M. 
related the veteran was in a cast for several weeks and 
complained of back pain.  Mr. M. also reported the veteran 
complained of back pain upon his return from Vietnam.  A June 
1999 statement from D.A.G. described the veteran's injury 
from when the veteran jumped from a tank and broke his ankle.  
D.A.G. stated the veteran injured his feet, walked with aids 
and had back pain because he had excessive weight on his back 
when he fell.  

These statements are not probative on the issue of whether or 
not there is a nexus between the knee condition and service, 
however, as L.R.M. and D.A.G. are not medical professionals 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

A July 2003 statement of the veteran's spouse explained the 
veteran was very healthy upon entering the army.  She 
reported the veteran's actions and difficulties while in 
service and reported he injured himself after throwing 
himself from a tank to avoid enemy fire.  She described the 
veteran's back and leg problems as acute and indicated that 
he needed medical help.  The veteran's spouse also does not 
provide the medical nexus between the knee disorder and the 
injury during service.  Nor is the veteran's spouse a medical 
professional competent to render such a medical diagnosis or 
etiology of a disorder.  See Espiritu, supra.

In sum, none of the competent medical evidence of record 
relates the knee disorder to the injury during service.  The 
March 2000 record reported deterioration of the right knee 
but did not provide an etiology for the deterioration.  The 
July 2000 examination linked the arthritic changes to the 
natural aging process and attributed the pain to the back 
disability.  As such, service connection is not warranted on 
a direct basis.

The Board also considered whether service connection was 
warranted on a secondary basis.  In this regard, the RO 
granted service connection for residuals of a right ankle 
condition in August 1980 and granted service connection for a 
back condition in September 2005.  The remaining question is 
whether there is competent medical evidence of a nexus 
between the present disability and either the service 
connected ankle disability or the service connected back 
disability.  

A medical record dated in August 1979 noted the lumbosacral 
strain resulted in radiculopathy.  These records, however, 
described the radiculopathy on the left side of the body, 
particularly in the left arm.  As noted above, the July 2000 
VA examination reported subjective complaints to the back 
disability as a referred pain.  This examination, however, 
also attributed the specific arthritic changes to the natural 
aging process.  No other records provide an opinion as to the 
etiology of the right knee disorder.

To the extent to which the July 2000 VA examination 
attributes the right knee pain to the back disability, the 
Court of Appeals has held that subjective complaints of pain 
are not a disability for compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, the only 
competent medical statement concerning the etiology of the 
spurring of the right patella relates the disorder to the 
natural aging process.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disorder as secondary to the service connected ankle or the 
service connected back disorder.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for a right ankle fracture is denied.

Service connection for a right knee condition is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


